tcmemo_2013_33 united_states tax_court earl d glenn and carolyn j glenn petitioners v commissioner of internal revenue respondent docket no filed date larry d anderson for petitioners peter t mccary for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction the issue presented by respondent’s motion is whether petitioners filed their petition within the time prescribed by sec_6213 a and background petitioners resided in georgia when they filed their petition on date respondent issued a notice_of_deficiency to petitioners and sent it by certified mail to petitioners’ last_known_address accordingly date was the last date on which petitioners could file a petition with this court with respect to the notice_of_deficiency petitioners retained attorney julie m t walker to file their petition ms walker received her bachelor of arts degree from hampshire college in her juris doctor degree from howard university school of law in and her master of laws degree in taxation from emory university school of law in from date through date ms walker was employed as an attorney by respondent’s office of district_counsel in atlanta georgia from date through date ms walker served as a full-time judge on the city court of atlanta in date ms walker started a solo law practice 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure ms walker prepared the petition and various associated documents on date collectively petition at the same time ms walker also prepared a duplicate petition for the court to return filed stamped to her at her business address ms walker prepared two envelopes on one envelope ms walker placed a destination address label addressed to the clerk of this court and a return address label addressed to her business address petition envelope on the other envelope ms walker placed destination and return address labels addressed to her business address self-addressed envelope on date ms walker took the petition envelope which contained the petition and the self-addressed envelope which contained the duplicate petition to the atlanta civic center station post office civic center post office ms walker placed a mailing label addressed to this court on the receipt portion sender’s receipt of a ps form_3800 certified mail certified mail form a mailing label addressed to this court and the article number from the certified mail form onto the front of a ps form_3811 domestic return receipt return receipt and a mailing label addressed to her business address on the reverse side of the return receipt ms walker then entered into a mailing transaction with serge gregoire a u s postal service employee ms walker handed mr gregoire the two envelopes the certified mail form and the return receipt and instructed him to calculate the proper postage for the self-addressed envelope place the self- addressed envelope inside the petition envelope calculate the proper postage for mailing the petition envelope using certified mail and return receipt and mail the petition envelope using certified mail with return receipt contrary to ms walker’s instructions mr gregoire placed postage of dollar_figure on the petition envelope placed postage of dollar_figure on the self-addressed envelope placed the petition envelope inside the self-addressed envelope attached the certified mail sticker and return receipt to the front of the self-addressed envelope and postmarked the sender’s receipt ms walker did not inspect the envelopes to see whether mr gregoire had accurately followed her instructions 2the parties stipulated and ms walker credibly testified that mr gregoire was the u s postal service employee who handled the mailing transaction however at trial mr gregoire did not recall the transaction and the sales receipt from the transaction indicates that a different postal employee bridget jackson was logged into the register that handled the transaction consistent with the parties’ stipulation we find that mr gregoire handled the transaction at issue because the petition envelope was erroneously inserted into the self- addressed envelope the petition envelope was not initially delivered to the court on date ms walker signed for and retrieved the self-addressed envelope from the central city post office she quickly discovered that an error had occurred and on date she mailed the following items to this court the petition the duplicate petition the petition envelope the self- addressed envelope the return receipt and a letter dated date addressed to the clerk of the court setting forth her recollection of the events that occurred at the civic center post office on date i sec_6213 and sec_7502 generally discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency sec_6213 pursuant to sec_7502 a petition that is timely mailed is deemed to be timely filed a petition is timely mailed if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing see sec_7502 a sec_301_7502-1 proced admin regs and the envelope containing the petition is properly addressed and bears sufficient postage see sec_7502 sec_301 c i and ii proced admin regs extrinsic evidence of the mailing date is admissible if a u s postal service postmark date is either illegible or missing see 65_tc_548 quarterman v commissioner tcmemo_2011_258 102_tcm_437 the burden is on the taxpayer to produce sufficient credible_evidence that the petition was timely mailed see 68_tc_354 maddox v commissioner tcmemo_2009_241 98_tcm_360 perry segura assocs inc v commissioner tcmemo_1975_80 34_tcm_406 see also sec_301_7502-1 proced admin regs if the postmark on the envelope is made by the u s postal service but is not legible the person who is required to file the document or make the payment has the burden of proving the date that the postmark was made alternatively sec_301_7502-1 proced admin regs provides as follows registered or certified mail if the document or payment is sent by u s registered mail the date of registration of the document or payment is treated as the postmark date if the document or payment is sent by u s certified mail and the sender’s receipt is postmarked by the postal employee to whom the document or payment is presented the date of the u s postmark on the receipt is treated as the postmark date of the document or payment accordingly the risk that the document or payment will not be postmarked on the day that it is deposited in the mail may be eliminated by the use of registered or certified mail sec_301_7502-1 proced admin regs provides that sec_7502 does not apply unless the document or payment is delivered by u s mail to 3the sender’s receipt is part of a certified mail form 35_tc_1140 ernest v commissioner tcmemo_2002_23 83_tcm_1134 the sender fills in the sender’s receipt and upon request the postal employee will postmark it and return it to the sender at the time of mailing denman v commissioner t c pincite ernest v commissioner t c m cch pincite a postal employee may not postmark a sender’s receipt except upon presentation of the certified article for immediate mailing denman v commissioner t c pincite3 the agency officer or office with which the document is required to be filed or to which payment is required to be made however in determining whether sec_7502 applies we look to the date the original envelope was mailed see 76_tc_389 van brunt v commissioner tcmemo_2010_220 100_tcm_322 estate of cranor v commissioner tcmemo_2001_27 81_tcm_1111 respondent contends that sec_7502 does not apply in this case because the petition did not satisfy the requirements of sec_301_7502-1 and proced admin regs to be considered timely mailed and was not delivered to this court as required by sec_301_7502-1 proced admin regs ii whether the petition was timely mailed respondent contends that the petition was not timely mailed because it was not properly addressed to this court however ms walker handed mr gregoire two envelopes the petition envelope and the self-addressed envelope and instructed him to mail the petition envelope using certified mail the petition envelope was properly addressed to this court see sec_301_7502-1 proced admin regs and it was mailed with sufficient postage see sec c ii proced admin regs see also grossman v commissioner tcmemo_2005_164 90_tcm_10 handing envelope to a postal employee constitutes a mailing what it lacks is a postmark we have previously held that extrinsic evidence of the mailing date is admissible if because of postal error a u s postal service postmark date is either illegible or missing see 65_tc_548 quarterman v commissioner t c m cch pincite the parties have stipulated that the petition envelope does not have a postmark because it was placed inside of the self-addressed envelope the self-addressed envelope and the sender’s receipt both bear a u s postal service postmark date of date ms walker credibly testified that mr gregoire erroneously placed the petition envelope inside the self-addressed envelope and we find that mr gregoire should have realized his error when he placed the return receipt on the self-addressed envelope and postmarked the sender’s receipt we therefore find that the petition envelope wa sec_4in his pretrial memorandum respondent contends that petitioner has not shown that the self-addressed envelope was mailed with sufficient postage as we do not reach the issue of whether the self-addressed envelope was timely mailed we are not concerned with whether the self-addressed envelope was mailed with sufficient postage but we are concerned with whether the petition envelope was mailed with sufficient postage the petition and the petition envelope are in the legal file for this case we find that mr gregoire properly weighed them in the first instance and affixed sufficient postage mailed on date and we likewise find that date is the date of the postmark which should have been stamped on the envelope containing the petition 68_tc_463 additionally the petition envelope will have been timely mailed if the certified mail exception see sec_301_7502-1 proced admin regs applies in this case ms walker instructed mr gregoire to send the petition envelope by certified mail and gave him the petition envelope together with a certified mail sticker but mr gregoire attached the certified mail sticker to the self-addressed envelope which was addressed to ms walker’s business address mr gregoire then postmarked the sender’s receipt which stated that the mailing address was the mailing address of this court and placed the return receipt which also stated the same on the self-addressed envelope the sender’s receipt was timely postmarked but the question remains as to whether the petition envelope was sent by u s certified mail despite the fact that the certified mail sticker was never attached to the petition envelope see id we addressed a similar question in hess v commissioner tcmemo_1989_412 57_tcm_1224 in hess the taxpayers introduced copies of sender’s receipts with timely postmark sec_5 and testimony that the sender’s receipts were postmarked when the petitions were sent by certified mail return receipt requested see id t c m cch pincite7 certified mail stickers and return receipts were never affixed to the envelopes within which the petitions were sent the envelopes bore insufficient postage for certified mail and return receipt the envelopes bore postmarks that were untimely and return receipts were not returned to the taxpayers see id pincite additionally neither the court nor the registry section of the washington dc post office had a record of receiving certified mailings with the article numbers at issue id pincite we observed that sec_7502 and sec_301_7502-1 proced admin regs require proof of a link between the sender’s receipt and the envelope to which it relates id pincite and we concluded that the taxpayers in hess had failed to establish that link see id by contrast petitioners have shown a link between the sender’s receipt and the petition envelope the sender’s receipt and the return receipt state that the mailing address of the certified mailing was the mailing address of this court the lack of sufficient postage for certified mail and return receipt on the petition 5hess v commissioner tcmemo_1989_412 57_tcm_1224 does not say whether the sender’s receipts stated that the mailing address of the certified mailings was the mailing address of this court envelope is explained by the fact that mr gregoire erroneously attached the certified mail sticker the return receipt and sufficient postage for the same on the self-addressed envelope instead of on the petition envelope moreover the parties have stipulated that the petition envelope does not have a postmark because it was placed inside of the self-addressed envelope we find that ms walker sent the petition envelope by certified mail when she handed it and the completed certified mail form to mr gregoire and we therefore conclude that the certified mail exception applies in this case we have found that but for mr gregoire’s errors the petition envelope would have had a postmark date of date and that in any event the certified mail exception applies in this case accordingly we find that the petition in this case was timely mailed within the meaning of sec_301_7502-1 and proced admin regs iii whether the petition was delivered respondent contends that the petition in this case was not delivered to this court because it was delivered to ms walker’s business address although the petition was first delivered to ms walker’s business address ms walker subsequently mailed the petition to this court on date and it has been received by and filed with this court we have previously held that sec_7502 does not require that the qualifying envelope ie the envelope which was timely mailed properly addressed and bore the proper postage be the envelope in which the petition is received nor does sec_7502 bar application of the timely mailing is timely filing rule if a petition contained in a properly addressed envelope that otherwise meets the above requirements is returned to and remailed by the taxpayer estate of cranor v commissioner t c m cch pincite see also van brunt v commissioner t c m cch pincite accordingly we find that the petition was delivered to this court within the meaning of sec_301_7502-1 proced admin regs we have found that the petition was timely mailed and was delivered it was thus timely filed to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction
